                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 CAROLINE PAULA MORE,

                              Plaintiff,
                                                                          ORDER
        v.
                                                                       17-cv-401-jdp
 DANIEL GUENTZ and SERGEANT CODY,

                              Defendants.


       For the past several months, neither defense counsel nor the court was able to contact

plaintiff Caroline More. But after discovering that More was incarcerated at Taycheedah

Correctional Institution, the court contacted More and ordered her to indicate whether she

still wishes to litigate the case. Dkt. 33. More now indicates that she does, but that she needs

an extension until July 8 to hire a lawyer. Dkt. 34. She says that she has limited access to the

law library, and that she cannot read because her medication gives her double-vision.

       I will extend More’s deadline to respond to defendant’s motion for summary judgment

to July 8, 2019. But More will need to file a response whether or not she finds a lawyer. If she

is unable to meet this deadline because of her vision problems, then she must file corroborating

evidence showing that her medication makes her unable to read or write.

       This case is relatively straightforward. I allowed More to proceed on only one claim:

that defendants violated the Fourth Amendment by handcuffing her to a bed for three hours.

Dkt. 8. At summary judgment, defendants say that they never restrained More to a bed or saw

anyone else do so. All More needs to do now is present what evidence she has that (1) these

defendants did handcuff her to a bed, and (2) that the decision to handcuff her to the bed was

unreasonable. She does not need extensive access to the prison’s library to do this. The pretrial
conference order, which the court sent to More, explains how to respond to a motion for

summary judgment.

      Defendants will have until July 18 to file a brief in reply.



                                           ORDER

      IT IS ORDERED that:

      1. Plaintiff Caroline More has until July 8, 2019, to respond to defendants’ motion for
         summary judgment.

      2. If More is unable to meet this deadline because of her vision problems, then she
         must submit corroborating evidence showing that she is unable to read due to the
         side effects from her medication.

      3. Defendants’ brief in reply is due July 18, 2019.

      Entered May 16, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
